 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RODNEY JONES,                                     No. 2:18-CV-3110-TLN-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    UNITED STATES OF AMERICA,
15                       Defendant.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. No opposition to the

18   pending motion to dismiss has been filed. Therefore, pursuant to Eastern District of California

19   Local Rule 230(c), the hearing scheduled for April 3, 2019, at 10:00 a.m. before the undersigned

20   in Redding, California, is hereby taken off calendar and the matter is submitted on the record and

21   briefs without oral argument.

22                  IT IS SO ORDERED.

23

24   Dated: April 1, 2019
                                                           ____________________________________
25                                                         DENNIS M. COTA
26                                                         UNITED STATES MAGISTRATE JUDGE

27

28
                                                       1
